DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Status of the Claims
Claims 1-2, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 are pending wherein claims 1, 6 and 27 are amended and claims 3, 7, 10, 12, 14, 16, 18, 20, 24 and 26 are canceled. 

Status of Previous Rejections
The previous rejection of claims 1-2, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 under 35 U.S.C. 103 as being unpatentable over Bieber (US 3,166,412) is withdrawn in view of the Applicant’s amendment to claim 1. 




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 11, 13, 15, 17, 19, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over JP S43-004098. 
In regard to claim 1, JP ‘098 discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (page 1, table and claims). 
Element
Instant Claim
(weight percent)
JP ‘098
(weight percent)
Overlap
Al
4.8 – 6.9 
5 – 8 
5 – 6.9 
Co
0 – 17 
0
0
Cr
10.1 – 11.9
9 – 11 
10.1 – 11 
Mo
0.1 – 2.5 
2 – 6 
2 – 2.5 
Nb
0.6 – 3.7 
0.5 – 3 
0.6 – 3 
Ta
0 – 1.0 
0.5 – 4 
0.5 – 1 
Ti
0 – 3.0 
0 – 1.1 
0 – 1.1 
W
2.9 – 10.9 
1 – 3 
2.9 – 3 
C
0.02 – 0.35 
0 – 0.15 
0.02 – 0.15 
B
0.001 – 0.2 
0.005 – 0.03 
0.005 – 0.03 
Zr
0.001 – 0.5 
0.05 – 0.15 
0.05 – 0.15 
S
0 – 0.5 
-
0
Y
0 – 0.1 
-
0
La
0 – 0.1 
-
0
Ce
0 – 0.1 
-
0
S
0 – 0.003 
-
0
Mn
0 – 0.25 
-
0
Cu
0 – 0.5 
-
0
Hf
0 – 0.5 
-
0
V
0 – 0.5 
-
0
Fe
0 – 10.0 
-
0
Ni
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, carbon, boron, zirconium, sulfur, yttrium, lanthanum, cerium, sulfur, manganese, copper, hafnium, vanadium and iron from the amounts disclosed in JP ‘098 because JP ‘098 discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “consisting of” in claim 1, JP ‘098 does not appear to require the presence of elements beyond those specified in claim 1 and therefore reads on the claim. 
With respect to the recitation “11.6 ≤ WW + 2.9WMo “ in claim 1, the result of the formula when applied to JP ‘098 would be 6.8 to 23.4, which would overlap the instantly claimed range. MPEP 2144.05 I. 
With respect to the recitation “wherein the following equation is satisfied in which WNb, WTa, WTi and WAl are the weight percent of niobium, tantalum, titanium and aluminum in the alloy respectively
19 ≤ (WNb + WTa + WTi) + 3.2WAl ≤ 24.5” in claim 2,
the result of the formula when applied to JP ‘098 would be 17 to 33.7, which would encompass the range of the instant invention (page 1, table and claims).. 
	With respect to the recitation “wherein the following equation is satisfied in which WW and WMo are the weight percent of tungsten and molybdenum in the alloy respectively
9.4 ≤ WW + 2.9 WMo” in claim 3,
the result of the formula when applied to JP ‘098 would be 6.8 to 20.4 which would overlap the range of the instant invention (page 1, table and claims). MPEP 2144.05 I. 

	With respect to the recitation “consisting, in weight percent, of 0.3% to 2.5% molybdenum” in claim 6, JP ‘098 discloses 2 to 6 weight percent molybdenum, which overlaps the range of the instant invention (page 1, table and claims). MPEP 2144.05 I. 
	With respect to the recitation “consisting, in weight percent, of 0.0% to 2.5% titanium” in claim 8, JP ‘098 discloses 0 to 1.1 weight percent titanium which is within the range of the instant invention (page 1, table and claims).
. 	With respect to the recitation “consisting, in weight percent, of 0.0% to 15.0% cobalt” in claim 9, JP ‘098 does not require the presence of cobalt and therefore reads on the claim (page 1, table and claims).
	With respect to the recitation “consisting, in weight percent, of 0.2% or less hafnium” in claim 11, JP ‘098 does not require the presence of cobalt and therefore reads on the claim (page 1, table and claims). 
	With respect to the recitation “consisting, in weight percent, of 0.5% or less tantalum” in claim 13, JP ‘098 discloses 0.5 to 4 weight percent tantalum, which overlaps the range of the instant invention. MPEP 2144.05 I. 
	With respect to the recitation “wherein the sum of elements cobalt, tungsten and molybdenum, in weight, is 26.6% or less” in claim 15, JP ‘098 discloses wherein the sum of these elements would be from 3 to 9 weight percent and therefore would read on the instant claim (page 1, table and claims). 
	With respect to the recitation “consisting of, in weight percent, 0.0% to 8.0% iron” in claim 17, JP ‘098 does not require the presence of iron and therefore reads on the claim (page 1, table and claims).

	In regard to claim 21, JP ‘098 discloses 5 to 8 weight percent aluminum, which overlaps the instantly claimed range of 4.8% to 6.8% aluminum. MPEP 2144.05 I. 
	With respect to the recitation “wherein the following equation is satisfied in which WNb, WTa and WTi are the weight percent of niobium, tantalum and titanium in the alloy respectively
WNb + WTa + WTi ≥ 2.6” in claim 22, 
JP ‘098 discloses wherein the sum of these elements would 1 to 8.1, which overlaps the range of the instant invention. MPEP 2144.05 I. 
	In regard to claim 23, JP ‘098 discloses wherein the amount of niobium would be 0.5 to 3 weight percent, the amount of tantalum would be 0.5 to 4 weight percent, the amount of titanium would be 0 to 1.1 weight percent and the amount of aluminum would be 5 to 8 weight percent (page 1, table and claims). Thus, the ratio of the sum of the elements niobium, tantalum and titanium to aluminum would be 0.125 to 1.62, which would overlap the range of greater than 0.45. MPEP 2144.05 I. 
	In regard to claim 25, JP ‘098 discloses 0.5 to 3 weight percent, which encompasses the range of 0.6 to 3.0 weight percent niobium as claimed (page 1, table and claims). 
	In regard to claim 27, JP ‘098 discloses 1 to 3 weight percent tungsten, which would read on the claimed range of 10.6 weight percent or less (page 1, table and claims). 

Response to Arguments
	Applicant’s Arguments have been considered, but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759